Citation Nr: 1441614	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-37 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of right shoulder injury, impingement syndrome with mild arthritis and scars status post surgery.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to August 2003.  She also completed several years of service with the U.S. Army Reserves beginning in May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and an April 2012 rating decision issued by the Appeals Management Center in Washington, D.C. (collectively, the 'agency of original jurisdiction' or 'AOJ').  The Board notes that, in addition to service connection for hypertension, the Veteran also appealed with respect to the May 2006 denial of service connection for residuals of a right shoulder injury and a left knee disorder.  In a February 2011 decision, the Board denied service connection for a left knee disorder and remanded the remaining claims for additional development.  Thereafter, in an April 2012 rating decision, service connection for residuals of a right shoulder injury was granted.  Therefore, this issue is no longer on appeal.  However, as will be further discussed herein, in February 2013, the Veteran entered a notice of disagreement as to the initially assigned rating for her right shoulder disability.  As such, this matter will be addressed in the Remand portion of the decision.   

In October 2010, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing in Washington, D.C.  A transcript of this proceeding has been associated with the claims file.  A November 2013 letter informed the Veteran that the VLJ who conducted the October 2010 Board hearing was no longer employed by the Board, and asked whether she wished to exercise her right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2013).  In a response received by the Board in November 2013, the Veteran indicated that she wished to testify at a new Board hearing at the local RO before a VLJ.  Thereafter, in December 2013, the claim was remanded to afford the Veteran her requested hearing.  
	
In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a sitting at the RO.  A transcript of this proceeding has also been associated with the claims file.  

In July 2014, the case was referred to the Veterans Health Administration (VHA) for an expert medical opinion.  An opinion was obtained in August 2014.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals an October 2013 Appellate Brief and the June 2014 Board hearing transcript.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the VBMS file.  

As indicated previously, the issue of entitlement to an initial rating in excess of 10 percent for residuals of right shoulder injury, impingement syndrome with mild arthritis and scars status post surgery is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The presumption of soundness has not been rebutted and, resolving all doubt in favor of the Veteran, hypertension had its onset during active service.



CONCLUSION OF LAW

Hypertension was incurred during active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hypertension herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the second period of active duty.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, note(1) to Diagnostic Code 7101.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for hypertension.  Specifically, she contends that her hypertension was caused or aggravated by stress during her period of active service. 

A review of the record shows that the Veteran has been treated for high blood pressure since approximately 1985.  An April 1990 statement from Dr. M.A.F. shows that the Veteran was taking medication for her blood pressure.  There are also several blood pressure readings dated in April 1990 which, generally, show normal blood pressure readings.  A May 1990 Reserves examination shows a blood pressure reading of 102/82 and, in a May 1990 report of medical history, the Veteran's reported "yes" to "high or low blood pressure."  A February 1995 Reserves examination shows a blood pressure reading of 110/72.  In a February 1995 report of medical history, the Veteran again reported "yes" to "high or low blood pressure" and also reported that she had been suffering from high blood pressure for approximately 10 years.  A March 1999 Reserves examination shows a blood pressure reading of 142/98 and, again in a March 1999 report of medical history, the Veteran reported "yes" to "high or low blood pressure."
      
As above, the Veteran had active service from March 2003 to August 2003.  There are no enlistment or separation examinations of record for this period of service, but a May 2003 record shows blood pressure readings of 148/87 and 138/88.  

The Veteran submitted a claim for service connection for hypertension in April 2005.  At that time, she wrote that her hypertension began in May 2003.  In connection with this claim, she was afforded a VA examination in November 2005.  At that time, the Veteran gave a history of being diagnosed over 10 years ago with hypertension. The examiner gave a diagnosis of hypertension, but did not offer an opinion regarding whether the hypertension was aggravated by service.  In a January 2006 addendum to the examination, the examiner reviewed the November 2005 examination results, noting that she had been asked to opine as to whether the Veteran's active duty time permanently aggravated her pre-existing hypertension and to provide a rationale for this opinion.  The examiner noted that, "[a]t this time, I am unable to resolve this opinion without resorting to mere speculation."

During an October 2010 Board hearing, the Veteran indicated that she had been diagnosed with hypertension prior to military service and began taking medication for hypertension prior to military service.  She also indicated that, approximately one year prior to her active duty, she began taking a second blood pressure pill.  Significantly, the Veteran reported that she worked as a nurse.  

The Veteran was afforded a second VA examination regarding her hypertension in March 2011.  At that time, the Veteran reported taking one type of medication for hypertension prior to her Reserve service, but that she was currently on two different medications for her blood pressure, Hyzaar and Norvasc.  The examiner noted the Veteran's history of elevated blood pressure and indicated that she was taking Dyazide for her high blood pressure as noted in the May 1990 Reserve examination report.  The examiner wrote that, because there were no records to review prior to 1990, she was unable to ascertain when the Veteran's hypertension was diagnosed or how it was medically evaluated.  The examiner opined that the Veteran's active service did not aggravate her existing essential hypertension beyond its normal course as there was no evidence she sustained kidney damage, eye damage, or CVA (cerebral vascular accident) while on active duty.     

In an October 2013 Informal Hearing Presentation, the Veteran's representative noted that the Veteran is an advanced practice nurse (APN) and the March 2011 VA examiner is also an APN.  The representative further noted that the Veteran's opinion that her military duties permanently aggravated the severity of her hypertension is an assertion that falls well within her competence as an APN.  The representative also noted that the rationale supporting the March 2011 opinion is flawed, thus rendering the opinion inadequate.  Specifically, while the opinion noted the 1990 records, the examiner failed to address the 13 years between the 1990 records and the Veteran's 2003 enlistment in active duty.  Furthermore, the March 2011 examiner's opinion that the Veteran's hypertension was not aggravated during service because "there is no evidence she sustained kidney damage, eye damage, or CVA while on active duty military" is flawed as the examiner failed to articulate the relevance of these facts.  Furthermore, the representative wrote that an overall increase in symptoms (i.e., increased blood pressure readings during active service, requirement for additional medications for control, etc.) would be a factor for consideration in the opinion, and not whether the Veteran has suffered organ damage.  
  
During a second June 2014 Board hearing, the Veteran reported that she was diagnosed with hypertension prior to service and worked as a psychiatric nurse during her active duty.  The Veteran reported that she was on a low dose of hypertension medication prior to military service (5 milligrams of Hydrochlorothiazide), but that her hypertension increased in severity during her active duty such that her medication was subsequently increased to two tablets per day, Hyzaar and Norvasc.  She attributes this increase in severity of her hypertension to the stresses she experienced working as a nurse in the psychiatric unit and treating Veterans returning from service in Iraq.  

As above, the case was referred to the VHA for an expert medical opinion in July 2014.  Specifically, the examiner was asked to opine as to the following:

Did the Veteran's hypertension clearly and unmistakably preexist her entry into active duty in March 2003?

(i)  If there is clear and unmistakable evidence that hypertension pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's hypertension, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that hypertension pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder had its onset in, or is directly related to, service, or manifested within one year of the Veteran's August 2003 discharge, i.e., by August 2004 and, if so, describe the symptoms.

In response to this request, a VHA opinion was obtained in August 2014.  The examiner reviewed the record and stated that, with regard to the March 2011 opinion that the Veteran's active service "did not aggravate her existing essential hypertension beyond its normal course as there is no evidence she sustained kidney damage, eye damage, or CVA while on active duty military," worsening essential hypertension is usually noted by documentation of increased blood pressure readings; end organ damage is not necessary to diagnose worsening essential hypertension.

With regard to the Veteran's testimony in October 2010, the examiner noted that the Veteran indicated that she was on one medication to treat hypertension for many years and that an additional pill was subsequently added approximately one year before she went into active.  The examiner noted that the only documentation of a blood pressure reading during the Veteran's military service was a May 2003 record showed that the Veteran had a blood pressure reading of 148/87 and a re-checked manual blood pressure reading of 138/88.  The examiner was unable to review the June 2014 testimony.

Upon review of the record, the August 2014 VHA examiner opined that the Veteran's hypertension clearly and unmistakably preexisted her entry into active duty in March 2003.  The examiner was unable to determine if the Veteran's essential hypertension was not aggravated during active duty.  Thus, the examiner opined that it was at least as likely as not that the Veteran's essential hypertension was aggravated during service or was due to the natural progression of the disease.  

As an initial matter, medical evidence supports a current diagnosis of hypertension as noted in the November 2005 VA examination report.  Additionally, the Veteran's service treatment records show elevated blood pressure readings during service.  Specifically, a May 2003 service treatment record shows blood pressure readings of 148/87 and 138/88.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

Having found the existence of a current disability and evidence of incurrence and/or aggravation in service, the Board will turn to the issue of whether the Veteran is presumed sound at entry.  Id.  Significantly, there is no enlistment examination of record.  Therefore, the presumption of soundness of attaches.  See Smith, supra; Crowe, supra; 38 C.F.R. § 3.304(b).  However, the August 2014 VHA examiner determined that there was clear and unmistakable evidence that the Veteran's hypertension pre-existed her active service.  As such, the medical evidence of record clearly and unmistakably shows that the Veteran's current hypertension pre-existed service. 

However, the August 2014 VHA examiner also found that she was unable to determine if the Veteran's essential hypertension was not aggravated during active duty.  Rather, she determined that it was at least as likely as not that such was aggravated during service or was due to the natural progression.  Therefore, the evidence does not clearly and unmistakably show that such hypertension was not aggravated in service. Consequently, the aggravation prong is not defeated and the presumption of soundness attaches.  Wagner, 370 F.3d at 1096. 

Furthermore, the August 2014 VHA examiner's statement that the Veteran's hypertension was "aggravated during service or was due to the natural progression" establishes a causal relationship between the Veteran's hypertension and her active service.  Moreover, as noted previously, the May 2003 record shows elevated blood pressure readings of 148/87 and 138/88. Therefore, resolving any doubt in favor of the Veteran, the Board finds that the evidence weighs in favor of finding a causal connection between her military service and her currently diagnosed hypertension.

Consequently, the evidence establishes a current disability of hypertension, incurrence in service, and a nexus connecting the disease incurred in service to the current diagnosis.  As the presumption of soundness operates as a shield against any finding that the Veteran's hypertension pre-existed service, the Board resolves all doubt in favor of the Veteran and finds that service connection for hypertension is warranted on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for hypertension is granted.


REMAND

As noted in the Introduction, an April 2012 rating decision granted service connection for residuals of right shoulder injury, impingement syndrome with mild arthritis and scars status post surgery, and assigned an initial 10 percent rating, effective April 11, 2005. Thereafter, in February 2013, the Veteran entered a notice of disagreement with the AOJ as to the propriety of the initially assigned rating for such disability.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to an initial rating in excess of 10 percent for residuals of right shoulder injury, impingement syndrome with mild arthritis and scars status post surgery, must be issued to the Veteran and her representative. They should be advised of the time period in which to perfect his appeal. Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


